NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the FederaI Circuit
METLAKATLA INDIAN COMMUNITY,
Appellant,
V.
KATHLEEN SEBELIUS, SECRETARY OF HEALTH
AND HUMAN SERVICES, `
Appellee.
2010-1378
Appea1 from the CiVilian Board of Contract Appeals in
case no. 282-ISDA, Ad1ninistrative Judge Jeri Kay1ene
Somers.
ON MOTION
ORDER
Kath1een Sebe1ius, Secretary of Hea1th and Hu1nan
Services, moves for a 46-day extension of time, until
January 3, 2011, to file her brief due to settlement nego-
tiations,
Upon consideration thereof
IT ls ORDERED THAT:

METLAKATLA INDlAN V. HHS 2
The motion is granted
FOR THE CoURT
NUV 24 2010 131 Jan H0rba1y
' Date Jan Horba1y
C1erk
cc: GeofErey D. Strommer, Esq. l ED
S
Jac0b A. Schunk, Esq. U'si'+Yl|£E£l§=JF?n‘:‘.PC5§%|i1$iTF0R
NUV 24 2010
JAN HORBALY
C|.ERK